                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 CRYSTAL SAAHENE,                                )
                                                 )
                         PLAINTIFF,              )
           v.                                    )
                                                 )      Case No. 19-cv-6434
 FIRST NATIONAL COLLECTION                       )
 BUREAU, INC., LVNV FUNDING,                     )      Hon. John Robert Blakey
 LLC, and RESURGENT CAPITAL                      )
 SERVICES, L.P.,                                 )
                                                 )
                         DEFENDANTS.             )


 PLAINTIFF’S MOTION FOR ENTRY OF JUDGMENT ON OFFER OF JUDGMENT

       NOW COMES Plaintiff Crystal Saahene, by and through her attorneys, who states as

follows:

       1.       On January 30, 2020, Defendants transmitted to Plaintiff an offer to allow

judgment to be entered against them and in favor of Plaintiff for $1,001 in statutory damages

plus reasonable attorneys’ fees and costs. A copy of the Offer of Judgment is attached as Exhibit

A and was docketed as Dkt. # 29-1.

       2.       On February 13, 2020, Plaintiff accepted Defendants’ offer of judgment by filing

a notice of acceptance of offer of judgment with this court. (Dkt. # 29)

       3.       On February 13, 2020, Plaintiff’s counsel provided counsel for Defendants’ with

the information regarding Plaintiff’s attorney’s fees and costs, pursuant to Local Rule 54.3,

which provides that the Defendants respond to the initial fee disclosures within 21 days. Under

LR 54.3, Defendants have until March 5, 2020 to provide the responsive documents if the parties

cannot agree on fees.
       4.      Plaintiff respectfully requests that this court enter judgment in favor of Plaintiff

for $1,001 and allow the parties to confer regarding attorney’s fees and costs and to require

Defendants to provide the required responses by March 5, 2020, if the parties cannot agree on

attorney’s fees and costs.

       WHEREFORE, based on the foregoing, Plaintiff requests the Court to enter judgment in

the amount of $1,001 in favor of Plaintiff and against Defendants, require Defendants to provide

responses to Plaintiff’s 54.3 packet by March 5, 2020 if the parties cannot agree on attorney’s

fees and costs, and for any other or further relief this Court deems just.

Dated: February 21, 2020
                                                                             Respectfully submitted,

                                                                   By:     /s/ Bryan Paul Thompson
                                                                         One of Plaintiff’s Attorneys
Bryan P. Thompson
Robert W. Harrer
Chicago Consumer Law Center, P.C.
111 West Washington Street, Suite 1360
Chicago, Illinois 60602
(312) 858-3239
bryan.thompson@cclc-law.com
rob.harrer@cclc-law.com




                                 CERTIFICATE OF SERVICE

       I, Bryan Paul Thompson, hereby certify that on Friday, February 21, 2020, I caused a true
and accurate copy of the foregoing document to be filed via the courts CM/ECF online system,
which sent notice via email to all counsel of record.

                                                    Respectfully submitted,
                                                    By: s/ Bryan Paul Thompson
                                                        Bryan Paul Thompson
